Case: 21-40086     Document: 00516407172          Page: 1    Date Filed: 07/26/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          July 26, 2022
                                  No. 21-40086                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   Earnest J. Matthews,

                                                            Plaintiff—Appellant,

                                       versus

   Stacey LeBlanc; Syed Ahmed; Patricia Miller,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                             USDC No. 1:18-CV-9


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          A Texas prison inmate sued officials at the prison for violations of his
   civil rights. The district court dismissed for failure to state a claim upon
   which relief can be granted. We AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40086        Document: 00516407172             Page: 2      Date Filed: 07/26/2022




                                         No. 21-40086


               FACTUAL AND PROCEDURAL BACKGROUND
           Earnest Matthews is an inmate currently in the custody of the Texas
   Department of Criminal Justice. Matthews brought a 42 U.S.C. § 1983
   lawsuit against Department officials, alleging that his civil rights had been
   violated. He alleged that a prison guard, Sergeant Patricia Miller, directed
   racial slurs at him and was biased against African-American inmates.
   Matthews asserted that on one occasion, Miller struck another inmate and
   addressed him with a racial slur. He further alleged that two prison officials,
   Captain Syed Ahmed and Warden Stacey LeBlanc, failed to protect him from
   Miller or supervise her in any meaningful way. 1
           The district court ordered all three defendants to answer. The Office
   of the Texas Attorney General moved to dismiss the claims against LeBlanc
   but asserted that it could not represent Miller or Ahmed.
           A magistrate judge recommended the dismissal of LeBlanc from the
   case. A later recommendation was that Miller and Ahmed, who had yet to
   make an appearance in the action, also be dismissed pursuant to 28 U.S.C. §
   1915(A)(b). The district court agreed with both recommendations. The court
   entered a final judgment dismissing Matthews’s claims. Matthews appealed.
                                     DISCUSSION
           Section 1915A provides for early dismissal of prisoner complaints “if
   the complaint . . . is frivolous, malicious, or fails to state a claim upon which
   relief may be granted; or . . . seeks monetary relief from a defendant who is



           1
             Matthews also asserts in his brief that there was a “verbal agreement” between
   him, other inmates, and Miller about keeping quiet about some incident involving synthetic
   marijuana. He did not raise this argument before the district court, and it is therefore
   forfeited. See LeMaire v. Louisiana Dep’t of Transp. & Dev., 480 F.3d 383, 387 (5th Cir.
   2007).




                                               2
Case: 21-40086         Document: 00516407172               Page: 3      Date Filed: 07/26/2022




                                          No. 21-40086


   immune from such relief.” 28 U.S.C. § 1915A(b). This court examines
   “dismissals under Section 1915A(b)(1) de novo, using the standard applied
   under Federal Rule of Civil Procedure 12(b)(6).” DeMarco v. Davis, 914 F.3d
   383, 386 (5th Cir. 2019). We “take[] the facts alleged in the complaint as true
   and view[] them in the light most favorable to” the plaintiff. Green v.
   Atkinson, 623 F.3d 278, 280 (5th Cir. 2010). Still, the “[f]actual allegations
   must be enough to raise a right to relief above the speculative level.” Bell Atl.
   Corp. v. Twombly, 550 U.S. 544, 555 (2007). “Threadbare recitals of a cause
   of action’s elements” will not do. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
   A pro se complaint is construed liberally. Butler v. S. Porter, 999 F.3d 287, 292
   (5th Cir. 2021).
           We begin with Matthews’s claims against Miller, which appear to be
   an amalgam of Eighth Amendment and Fourteenth Amendment violations
   arising out of Miller’s interactions with Matthews. Section 1983 allows for
   civil suits for violations of constitutional rights. 42 U.S.C. § 1983. Though
   inmates “have the constitutional right to be free of racial discrimination,”
   mere allegations of verbal abuse or epithets, reprehensible though they may
   be, do not amount to a cognizable constitutional violation under Section 1983.
   See Bentley v. Beck, 625 F.2d 70, 70–71 (5th Cir. 1980) (per curiam); Bender v.
   Brumley, 1 F.3d 271, 274 n.4 (5th Cir. 1993).
           Verbal abuse is all Matthews has alleged. 2 Further, Matthews makes
   no allegations that he was treated differently because of his race but only




           2
             Matthews’s claims regarding the treatment of other inmates were also properly
   dismissed. Article III requires that a litigant seeking redress in federal court have standing
   to bring a claim. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). A party seeking to
   assert the rights of others, though, must meet an even higher standard that requires: (1)
   “injury in fact”; (2) a “close” relationship to the other party; and (3) “some hindrance to
   the third party’s ability to protect his or her own interests.” Powers v. Ohio, 499 U.S. 400,




                                                 3
Case: 21-40086        Document: 00516407172             Page: 4      Date Filed: 07/26/2022




                                         No. 21-40086


   loosely asserts that he was called a “snitch” and treated differently because
   he “talked politics.”        Consequently, Matthews’s constitutional claims
   concerning Miller’s behavior were properly dismissed.
           Matthews’s remaining claims relate to Ahmed and LeBlanc in their
   roles as supervisors. The magistrate judge properly held there was no
   vicarious liability under Section 1983. See Ashcroft, 556 U.S. at 676. Instead,
   a litigant must demonstrate that the supervisor either (1) participated
   personally in the constitutional violation or (2) “implement[ed]
   unconstitutional policies that causally result in plaintiff’s injury.” Baker v.
   Putnal, 75 F.3d 190, 199 (5th Cir. 1996). Matthews has not pled facts that
   would allow him to prevail on either theory. The district court properly
   dismissed these supervisory claims against LeBlanc and Ahmed.
           Matthews also raises a failure-to-protect claim against Ahmed and
   LeBlanc. 3 To prevail, the litigant first “must show that he is incarcerated
   under conditions posing a substantial risk of serious harm.” Farmer v.
   Brennan, 511 U.S. 825, 834 (1994). Second, the litigant must demonstrate
   that the prison official was deliberately indifferent to the inmate’s “health or
   safety.” See id. Matthews has shown neither. At most, Matthews has alleged
   that Miller uses offensive racial slurs and once had an altercation with
   another inmate. We cannot say on this record that Matthews’s various
   allegations show a “substantial risk of harm” to him as contemplated by the
   Eighth Amendment. See id. The district court correctly dismissed this claim
   as well.



   410–11 (1991). Matthews has demonstrated none of these elements. These claims were
   properly dismissed.
           3
             Warden LeBlanc invoked the doctrine of qualified immunity in her motion to
   dismiss. Because we conclude that Matthews has failed to plead sufficient facts to support
   his claim, we need not reach this argument.




                                               4
Case: 21-40086     Document: 00516407172           Page: 5   Date Filed: 07/26/2022




                                    No. 21-40086


          Finally, to the extent that Matthews seeks monetary damages against
   the prison officials in their official capacities, the Eleventh Amendment bars
   that relief. See Will v. Michigan Dep’t of State Police, 491 U.S. 58, 65–67
   (1989).
          AFFIRMED.




                                         5